DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Groups I, claims 1-9, in the reply filed on December 9, 2021 is acknowledged.  Claim 10 has been withdrawn as directed to non-elected subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (PGPub US 2008/0115267) in view of Abe et al. (PGPub US 2015/0361562).
Regarding applicants’ claim 1, Konno et al. disclose a sink formed form stainless steel having a surface protective structure in the form of an embossed pattern comprising flat portions extending between regularly spaced projections, the height of the projections being 0.05 to 1.0 mm and the distance between the center of the projections being 3.0 to 12.0mm (paragraphs 0068 and 0076-0079, 1.0 to 2.0mm plus 2.0 to 10.0mm = 3.0 to 12.0mm).  Konno et al. do not appear to explicitly disclose a first and second coating, however Konno et al. disclose use of a paragraph 0068), and further disclose that sinks made from relatively smooth stainless steel have lower hardness than the articles in which the come in contact thereby resulting in abrasions, scratches, and grazes in the surface of the sink (paragraph 0005).  Abe et al. disclose a laminated coating having excellent abrasion resistance that when applied to cutting tools extends the life of the tool (paragraph 0015).  Abe et al. is a reasonably pertinent reference it is directed to improving abrasion resistance a problem with which Konno et al. is particularly concerned.  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to use the coating of Abe et al. as the film for the sink of Konno et al. in order to provide the sink with excellent abrasion resistance thereby improving the appearance and life of the sink.  
The coating of Abe et al. is a laminate coating formed form layers of a coating A and layers of a coting B, the coating layers having a thickness on the order of 1.5 to 100nm, where coating A exhibit a high hardness where excessive inclusion of coating B is disclosed to decrease hardness (paragraphs 0008-0014, 0020, 0025, 0027 and 0051).  In an exemplary embodiment coating B is applied to a thickness of 100nm followed by alternating layers of coating a and coating B at a thickens of 20nm each (paragraph 0051).  Where 100nm of coating B is deposited followed by 20nm of coating A, the surface comprises a first layer and a second layer, the second layer (coating A) having a greater hardness than the first layer (coating B).  Where the laminate coating is used as a protective film on the sink of Konno et al. the laminate coating would conform to the surface structure such as pictured by Konno et al. in figure 6, resulting in each of the coating layers in the laminate conforming to the projections and flat portions and thus possessing an unevenness, the height of the unevenness being less than the length of the unevenness (paragraphs 0068 and 0076-0078).
Regarding applicants’ claims 2-7, given that the coating would conform to the sink surface, the unevenness of the coating layers would be substantially identical to that of the sink surface and therefore have a height of 0.05 to 1.0mm, a distance between projections of 3.0 to 12.0mm, and an average height to average length ratio of .004 to .33, which overlaps applicants’ claimed ranges.
Regarding applicants’ claim 8, where the thickness of coating B is 100nm and the thickness coating A is 20nm as discussed above, the second layer has a thickness that is less than the thickness of the first layer.
Regarding applicants’ claim 9, where the thickness of coating A is 1.5nm-100nm (Abe et al. paragraphs 0011-0012), the height of the projections at 0.05 to 1.0mm is greater than the thickness of the second layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Adam Krupicka/Primary Examiner, Art Unit 1784